                  Case 4:20-cv-09257-HSG Document 31 Filed 02/05/21 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     In re Lyft, Inc. Derivative Litigation,                      4:20-cv-09257__
                                                     )   Case No: _____________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF
             v.
                                                     )   ATTORNEY PRO HAC
 6                                                   )   VICE ; ORDER
                                                     )   (CIVIL LOCAL RULE 11-3)
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Timothy Brown                         , an active member in good standing of the bar of
 9    Southern District of NY      , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiff Yao Hong Kok                       in the
                                                                Robert C. Moest
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      240 Townsend Square                                 2530 Wilshire Boulevard, Second Floor
14    Oyster Bay, NY 11771                                Santa Monica, California 90403
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (516) 922-5427                                      (310) 915-6628
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    tbrown@thebrownlawfirm.net                          RMoest@aol.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: TB1008       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 02/05/21                                               Timothy Brown
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Timothy Brown                              is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 2/5/2021
                                                               UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
               Case 4:20-cv-09257-HSG Document 31 Filed 02/05/21 Page 2 of 2




                              Certificate of Good Standing




 I, Ruby J. Krajick, Clerk of Court, Certify that




 was duly admitted to practice in the Court on




 and is in good standing as a member of the Bar of this Court




Dated at
              500 Pearl St.                    On
           New York, New York
                                                          November 10, 2020




                                                            s/ V. Bart
                                               By
           Ruby J. Krajick
             Clerk of Court                                    Deputy Clerk
